Citation Nr: 1018503	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.  

2.  Entitlement to an increased rating for lumbar strain, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for cervical 
spine radiculopathy, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of an 
anterior cruciate ligament tear to the right knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1968, from February 2003 to October 2003, and unspecified 
periods of active duty for training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision rendered by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2007, the Veteran 
testified during a hearing held before the undersigned at the 
RO.  Following the hearing, the record on appeal was left 
open for a period of thirty days so the Veteran could obtain 
additional evidence.  Thereafter, he submitted additional 
evidence accompanied by a waiver of initial RO review of such 
evidence.  

The issue of entitlement to service connection for post-polio 
syndrome has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, the Veteran raised the issue during his 
September 2007 hearing before the undersigned.  Because it 
has not yet been adjudicated, the Board does not have 
jurisdiction over it; therefore, it is hereby referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a left 
elbow disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran seeking a withdrawal of the appeal for an 
increased rating for service-connected residuals of an 
anterior cruciate ligament tear to the right knee.  

2.  Throughout the entire appeals period, the Veteran's low 
back disability has been manifested by flexion to 90 degrees, 
with intermittent pain and mild muscle spasm.  

3.  At no point during the appeal does the evidence confirm 
ankylosis of the thoracolumbar spine, objective evidence of 
neurologic abnormalities associated with the low back 
disability, or additional loss of motion due to pain, 
weakness, or lack of endurance.  

4.  Throughout the entire appeals period, the Veteran's 
cervical spine disability has been manifested by cervical 
flexion limited to between 30 and 40 degrees, with 
exacerbations causing a combined range of motion of between 
105 and 160 degrees.  

5.  At no point during the appeal does the evidence confirm 
ankylosis of the cervical spine, or flexion of the cervical 
spine limited to 15 degrees or less.  

6.  Neurologically, the Veteran's cervical spine disability 
has been manifested by mild incomplete paralysis of all 
radicular groups, with the wholly sensory symptoms of 
tingling and numbness of each upper extremity. 

7.  At no point during the appeal does the evidence confirm 
complete paralysis of the radicular groups as a result of the 
Veteran's service-connected cervical spine disability.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in 
regard to the issue of entitlement to an increased rating for 
service-connected residuals of an anterior cruciate ligament 
tear to the right knee have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  

2.  The criteria for a rating in excess of 10 percent for 
lumbar strain are not met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 & Supp. 2009); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2009). 

3.  The criteria for an initial rating of 20 percent for 
limitation of motion due to cervical spine radiculopathy have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 
2009); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).

4.  The criteria for an initial rating of 20 percent for 
neurological manifestations of cervical spine radiculopathy 
of the right upper extremity have been met.  38 U.S.C.A. § 
1155, 5103, 5103A (West 2002 & Supp. 2009); C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8513 
(2009).

5.  The criteria for an initial rating of 20 percent for 
neurological manifestations of cervical spine radiculopathy 
of the left upper extremity have been met.  38 U.S.C.A. § 
1155, 5103, 5103A (West 2002 & Supp. 2009); C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8513 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 2004, 
the AOJ sent a letter to the Veteran providing the notice 
required for the initial claim of service connection for his 
cervical spine disability, as well as that required for his 
increased rating claim for his lumbar spine disability.  
Specifically, the notice informed the Veteran of information 
and evidence necessary to substantiate his claims, and of the 
relative burdens of VA and the Veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.

In the rating decision on appeal, the Veteran's increased 
rating claim for his lumbosacral spine was denied, while his 
service connection claim for his cervical spine was granted.  
The Veteran appealed the denial of the increase, as well as 
the initial rating assigned for his neck.  The April 2004 
notice properly addressed the increased rating claim.  It did 
not, however, discuss the way in which initial disability 
ratings are assigned, and therefore did not cover the 
Veteran's appeal of his cervical spine claim.

Notably, in cases such as the Veteran's cervical spine claim, 
where service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements, such as the initial rating assigned.  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden 
has not been met in this case, as neither the Veteran nor his 
representative alleges such prejudice.  Regardless, in a 
letter dated in March 2006, the AOJ further notified the 
Veteran of the process by which disability ratings are 
determined.  The Veteran was given the opportunity to submit 
additional information on both of his claims, and his appeal 
was subsequently readjudicated in the August 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board finds, 
therefore, that the Veteran has been adequately notified of 
the information and evidence necessary to substantiate both 
of his claims.

The Board also finds that all necessary development has been 
accomplished.  The AOJ has obtained the identified private 
and VA outpatient treatment records.  Moreover, the Veteran 
was afforded VA examinations in April 2004 and October 2005.  
Those examination reports have been reviewed, and are found 
to be adequate, as they discuss the severity of the Veteran's 
disabilities in relation to the applicable rating criteria.  

The Veteran set forth his contentions during the September 
2007 hearing before the undersigned Veterans Law Judge, and 
following the hearing, the record was left open for 30 days 
so he could submit additional evidence, and he did that.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  As no further 
assistance is required to fulfill VA's duty to assist, 
appellate review may proceed without prejudice to the 
Veteran.  

II.  Analysis

The Veteran has disabilities of two segments of his spine, 
for which he seeks higher ratings - the lumbar (or low back) 
and the cervical (or neck) segments.   Such evaluations are 
determined by comparing the Veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of 
atypical instances, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

With respect to the Veteran's cervical spine claim, which is 
an appeal of the initial rating assigned upon the grant of 
service connection, VA must assess the level of disability 
from the date of initial application for service connection.  
Depending up on the facts found, the level of disability may 
warrant the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as a "staged rating."  See Fenderson v. West, 12 Vet. App 
119 (1999).  The practice is equally applicable to his 
increased rating claim for his lumbar spine disability, in 
that if the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings, staging those ratings is 
appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  
Each of the Veteran's disabilities will be discussed in turn 
below.

Lumbar Spine Disability

Service connection for myalgia of the back (later re-
classified as "lumbar strain") was granted by a September 
1970 rating decision and a noncompensable rating was 
assigned.  The current appeal stems from a March 2004 claim 
for an increase.  During the course of the appeal, in a 
November 2005 decision, the RO assigned a 10 percent 
evaluation for the service-connected disability, effective 
October 11, 2003, the date the Veteran separated from his 
last period of active duty.  The rating was assigned pursuant 
to 38 C.F.R. § 4.71, DC 5237.  

The rating schedule lays out criteria pertinent to spinal 
disabilities in general.  Notably, the schedule indicates 
that the criteria apply with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Under these relevant provisions, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour is rated at 10 percent.  

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  A total, 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.

The rating formula specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Turning to the evidence of record, upon VA examination in 
April 2004, the Veteran was able to flex the low back from 0 
to 90 degrees, extend from 0 to 30 degrees, and rotate 
bilaterally from 0 to 30 degrees.  Measurements of lateral 
flexion were not taken; therefore the total thoracolumbar 
measurement is unknown.  He denied experiencing any pain or 
muscle spasm while completing this range of motion and none 
was visible during the same.  There was no guarding of 
movement noted, and his gait was noted to be normal.  The 
Veteran's strength, reflexes, and sensation were all normal.  
A straight leg raise test, which tests for neurological 
symptoms, was negative.  

Upon VA examination in October 2005, the Veteran reported 
having intermittent low back pain, with occasional pain 
radiating down into his leg.  Objective examination revealed 
that he continued to be able to achieve 90 degrees of 
flexion.  Extension, lateral flexion bilaterally, and 
rotation bilaterally were limited to 20 degrees each.  This 
amounts to a total thoracolumbar range of motion of 190 
degrees.  The Veteran denied pain at any point during range 
of motion testing.  Repetitive testing did not change these 
results, and no spasms were noted.  Again, his strength, 
reflexes, and sensation were found to be normal, and the 
straight leg raise test was negative.  

The other relevant post-service treatment records do not 
contradict the findings of the two VA examinations.  During 
chiropractic treatment in January 2005, the Veteran noted 
that he felt low back pain and spasm with some sciatica 
occasionally.  The Veteran was treated for an acute episode 
of low back pain in April 2006, after beginning an exercise 
regimen that included swimming.  X-rays did not show any 
change in status.  A June 2007 magnetic resonance imaging 
(MRI) scan confirmed slight disc bulges at L4-5 and L5-S1.

The Veteran testified in his hearing before the undersigned 
that his job required him to sit in front of a computer for 
long hours.  For relief, he used a lumbar support in his 
chair.  He also noted that his long commute from his home to 
work hurt his back to the point where he had trouble walking 
after getting up.  

On the whole, these findings do not warrant the assignment of 
a rating higher than 10 percent for the Veteran's low back 
disability.  His ability to move his spine means that it is 
not ankylosed, either favorably or unfavorably.  Furthermore, 
his flexion was consistently noted to be normal at 90 
degrees, which means that he greatly exceeds the limitation 
of flexion requirement of the higher ratings.  He does not 
otherwise have symptoms on par with those noted in the higher 
categories.  Although a spine abnormality was noted in the 
2004 exam, i.e., hypolordosis, or a straightening of the 
spine, he did not have significant spasms or guarding which 
could have been the cause.  While the Veteran has subjective 
complaints of radiating pain, the objective neurological 
evidence does not show any impairment due to his low back 
disability.  Based on the rating criteria, the evidence does 
not support a higher rating.

The Board has considered whether an increased rating is 
warranted on the basis of functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  Here, however, the objective evidence does not 
show that the disability results in functional loss.  For 
example, both the April 2004 and October 2005 VA examiners 
noted that he was able to perform the range of motion studies 
without pain or additional functional loss due to any 
fatigue, weakness, pain, or lack of endurance.  

Other relevant clinical records show similar findings.  The 
majority of the post-service records relate primarily to the 
cervical spine pain and treatment thereof, as opposed to the 
lumbar pain, and do not show functional loss over and above 
what is contemplated by the rating criteria.  While it 
appears from the Veteran's testimony that he experiences some 
momentary pain and weakness upon prolonged sitting, such pain 
is specifically contemplated by the criteria under which he 
is rated.

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate 
periods based on the facts found during the appeal period.  
See Hart v. Mansfield, supra.  However, as the level of 
severity has remained relatively stable throughout the 
appeal, such staged ratings are inappropriate. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Here, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Specifically, 
the rating criteria for the spine account for compensation 
due to pain and limitation of motion, which match the 
Veteran's actual symptoms and objective findings.  The 
competent evidence does not demonstrate that the disability 
at issue has required frequent hospitalizations or otherwise 
produces impairment unrecognized by the Schedule.  

The Veteran has testified that based on the number of sick 
leave hours he has taken over the last three years, he 
calculated that he spent about eight and a half months out of 
work.  The issue, therefore, is whether this is marked 
interference with employment, sufficient to warrant referral 
for an extraschedular evaluation.  

As an initial matter, it is unclear to the Board the method 
by which the eight and a half month period was calculated.  
For background, the Veteran testified that in January 2004, 
he had 900 hours of sick leave, and that he earns 7 hours per 
month.  He testified that at the time of the hearing he had 
about 260 hours of sick leave remaining.  Therefore, he 
figured that he had used roughly eight and a half months of 
sick leave.  Regardless of the Veteran's calculation, 
however, the Board notes that this time lost from work is not 
otherwise documented in the record, nor has the Veteran 
specifically accounted for the cause of these missed days, 
nor has he even attributed them solely to his low back 
disability.  When this testimony is viewed in light of the 
treatment records which, significantly, show little to no 
actual treatment for the low back disability, it is difficult 
to find that the Veteran's low back disability had such a 
marked interference with his employment.  The Board in no way 
means to diminish the severity of the Veteran's disability.  
However, the purpose of the percentage ratings assigned by 
the Schedule for Rating Disabilities is to represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  In 
this case, the Board finds that the rating schedule 
adequately compensates for the effects of the Veteran's low 
back disability on his daily life and employment, as 
supported by the overall evidence of record, and referral for 
an extraschedular rating is not warranted at this time.

In sum, the currently assigned 10 percent is the appropriate 
rating for the Veteran's service-connected low back 
disability.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.

Cervical Spine Disability 

The Veteran's service-connected cervical spine disability is 
currently assigned a single 10 percent rating under 38 C.F.R. 
§ 4.71, DC 5237 for cervical strain.  The 10 percent rating 
has been in effect since October 11, 2003, the effective date 
for the grant of service connection.  The Veteran contends 
that the severity of his condition warrants a higher 
evaluation.  The Board notes at the outset that the AOJ 
originally granted service connection for "right cervical 
spine radiculopathy" as a result of an in-service accident.  
The evidence confirms, however, that the Veteran's 
radiculopathy is not confined to his right upper extremity.  
Rather, he experiences cervical radiculopathy of both upper 
extremities.  Therefore, to reflect the Veteran's actual 
diagnosis, the issue has been recharacterized as "cervical 
spine radiculopathy."

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Note (1) of the General Rating Formula also directs 
that any associated objective neurologic abnormalities are to 
be rated separately under an appropriate diagnostic code. 

Referable to limitation of motion, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or a combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, is rated at 10 percent.  

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The criteria for a 30 percent rating are forward flexion of 
the cervical spine at 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine, while a total, 100 percent, 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  As explained above, ankylosis occurs when the 
spine is fixed in flexion or extension.  

For VA compensation purposes, normal forward flexion and 
extension of the cervical spine is 0 to 45 degrees; left and 
right lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  

The Veteran's cervical range of motion was tested during the 
course of both VA examinations during the appeal.  In April 
2004 and October 2005, he was able to achieve 40 degrees of 
forward flexion and extension.  The other measurements noted 
on examination in April 2004 were: lateral flexion, 30 
degrees bilaterally; and rotation, 80 degrees bilaterally.  
This amounts to a combined range of motion of 300 degrees.  
The remaining findings on examination in October 2005 were: 
lateral flexion to the right, 35 degrees; lateral flexion to 
the left, 40 degrees; rotation to the right, 70 degrees; 
rotation to the left, 75 degrees.  This also amounts to a 
combined range of motion of 300 degrees.   

Chiropractic records catalog several of the Veteran's acute 
exacerbations of neck pain.  For example, in February 2005, 
he reported neck pain which was going into his left arm, with 
paresthesias of his left hand.  Range of motion testing 
revealed flexion to 30 degrees; extension to 20 degrees; left 
and right rotation to 30 degrees; and left and right lateral 
flexion to 25 degrees.  This makes for a combined range of 
motion of 160 degrees.  Tonicity, or muscle tension, was 
noted to be 3 out of 5.  The Veteran saw his chiropractor 
again in April 2005, with similar complaints of pain and 
numbness.  At that time, his range of motion continued to be 
160 degrees. 

An October chiropractic note stated that the Veteran was 
having an exacerbation of his chronic moderate neck pain.  
His range of motion was tested, with these results: flexion 
to 30 degrees; extension to 15 degrees; right and left 
lateral flexion to 15 degrees; and right and left rotation to 
15 degrees.  This represents a combined range of motion of 
105 degrees.  The Veteran was noted to have pain at a level 
of 7 on a ten point scale.  Tonicity was noted to be 3 out of 
5.  

An additional chiropractic note dated in December 2005 noted 
that the Veteran was again having an exacerbation.  At that 
time, he had flexion to 45 degrees, extension to 20 degrees, 
bilateral rotation to 20 degrees, and bilateral lateral 
flexion to 20 degrees.  This represents a combined range of 
motion of 145 degrees.  His pain was characterized as a 5 on 
a ten point scale.

The Veteran again sought chiropractic treatment in March 2007 
for an acute episode of pain in his neck.  At that time, 
tenderness was noted to be 3 out of 4; tonicity was 4 out of 
5, and range of motion was said to be decreased to 75 percent 
on all planes.  Moderate lordosis was also noted.  An October 
2007 letter from the Veteran's treating chiropractor 
indicated that the Veteran had been seen for pain and muscle 
spasms approximately 8-12 times in the prior year.

On this evidence, the Board finds that the Veteran's 
disability picture more nearly approximates the symptoms 
contemplated by the higher, 20 percent rating based on his 
limitation of motion due to his cervical spine disability.  
Although his flexion was measured on both VA examinations at 
40 degrees, which falls squarely in the 10 percent rating 
category, the chiropractic records reflect a more severe 
limitation of motion upon exacerbation of his disability.  
Those records confirm a combined range of motion that is 
consistently less than 170 degrees, warranting the increase 
to 20 percent.   

The criteria for the 30 percent rating have not been met, as 
even the chiropractic records, which appear to reflect the 
Veteran's worst moments, do not show flexion limited to 15 
degrees or less.  Nor has the Veteran's spine ever been in a 
state of ankylosis, or fixed in one position, either 
favorably or unfavorably.  Therefore, based on the Veteran's 
overall range of motion, a 20 percent rating is supported by 
the record; however, the higher 30, 40, and 100 percent 
ratings are not. 

As noted above, the rating schedule specifically provides 
that neurological symptoms are to be rated separately under 
the appropriate diagnostic code.  In this case, the Veteran's 
cervical spine disability has been manifested by symptoms 
such as numbness and tingling that have been directly 
associated with cervical radiculopathy in the upper 
extremities.  It is important to note that the Board 
recognizes that the Veteran is in receipt of separate 10 
percent evaluations for carpal tunnel syndrome of the right 
and left upper extremities - a neurological disability.  
However, the treatment records demonstrate that his cervical 
radiculopathy diagnosis is based on symptoms separate and 
apart from those associated with his carpal tunnel diagnosis.  
See, e.g., February 2004 private treatment report; April 2004 
and October 2005 VA examination reports.  Therefore, it is 
not inappropriate to assign a separate neurological rating 
based on his cervical spine radiculopathy.  See 38 C.F.R. § 
4.14.

A thorough review of the treatment records confirms that all 
segments of the Veteran's cervical spine have been affected.  
See, October 2007 private chiropractor's report, indicating 
involvement of C3-4 and C4-5; see also, October 2005 VA 
examination report, indicating involvement of C7; see also, 
May 2004 private treatment records, indicating involvement of 
C7-8.  Based on this evidence, the Board finds that the most 
appropriate diagnostic code is found at 38 C.F.R. § 4.124a, 
DC 8513, for all radicular groups of the cervical spine.  

Under the criteria of DC 8513, ratings are assigned dependent 
upon which extremity is involved, the dominant or "major" 
side, or the "minor" side.  The evidence confirms that the 
Veteran is right-hand dominant, but has radiculopathy on both 
sides.  Separate ratings for each upper extremity will be 
assigned. 

Complete paralysis of all radicular groups warrants the 
maximum ratings of 90 percent for the major side and 80 
percent for the minor side.  Such complete paralysis 
contemplates all shoulder, elbow, wrist, and hand movements 
lost or severely affected.  

Incomplete paralysis is rated as follows: severe incomplete 
paralysis, 70 percent for the major side and 60 percent for 
the minor side; moderate incomplete paralysis, 40 percent for 
the major side and 30 percent for the minor side; mild 
incomplete paralysis, 20 percent for the major side and 20 
percent for the minor side.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The rating 
schedule does not define the terms "mild," "moderate," or  
"severe" as used in this diagnostic code.  Instead, 
adjudicators must evaluate all of the evidence and render a 
decision that is "equitable and just."  38 C.F.R. § 4.6.

Private treatment notes dated from October to December 2003, 
which include physical therapy records, reflect the Veteran's 
main symptoms as "pins and needles" feelings in both arms.  
In October, he felt like his right arm was worse than his 
left; however, in November, his complaints centered around 
his left arm.  Strength, reflex, and sensory testing was all 
within normal limits.  Similar complaints were noted on 
private examination in January, February, and March 2004.  
During that time, his sensation was abnormal.  His reflexes 
were noted to be low-normal.  No atrophy was found, and his 
muscle tone was found to be normal.  The physician noted that 
he had no significant neurological defects. 

The Veteran underwent an April 2004 VA examination of the 
spine, at which time he reported that he continued to have 
numbness and tingling in both hands, but slightly worse on 
his left side.  Objective examination showed his strength to 
be normal bilaterally; however, his sensation in his left 
hand was slightly diminished.  The following month, in May 
2004, private treatment records confirmed C7-8 radiculopathy, 
and epidural steroid injections were carried out in both 
upper extremities.  

VA outpatient clinical records dated from December 2004 to 
October 2005 reflect ongoing treatment for complaints of 
"pins and needles" type sensations in both upper 
extremities.  Notes in December and January indicated normal 
strength, reflexes, and sensory testing, but also a positive 
Tinel's test and Phalen's test, indicating a degree of 
radiculopathy.  The Veteran underwent physical therapy from 
January to March, as recommended, but with minimal relief.  
Notably, those records continued to reflect normal reflexes 
and strength.  

In June 2005, the Veteran had a private electromyograph (EMG) 
and nerve conduction study performed.  The nerve conduction 
study was normal, while the EMG showed mild C7 radiculopathy 
on the right, without significant impingement.  A possible C5 
radiculopathy was also noted.  VA conducted an additional EMG 
in October 2005, which found normal strength, reflexes, and 
sensory testing.  The sensory nerve action potential 
bilaterally in the ulnar and median nerves indicated 
borderline normal conduction velocities, which the physician 
stated were indicative of an old C8 radiculopathy, 
particularly on the left side.

The Veteran underwent an additional VA examination in October 
2005.  At that time, objective examination confirmed no 
drooping or weakness in the upper extremities.  The 
complaints were limited to numbness in both upper 
extremities.  Objective examination revealed slight atrophy 
in both hands.  Strength and reflexes were normal, while 
sensory testing showed decreased sensation. 

Chiropractic treatment records from January to October 2007 
reveal continued complaints referable to numbness in the 
Veteran's upper extremities.  Acute radiculopathy was noted 
at C3-4 and C4-5, affecting both extremities.  The Veteran's 
testimony before the undersigned in September 2007 
highlighted his continued symptoms of numbness in his arms.  

As an initial matter, based on a review of the evidence, the 
Board finds that the Veteran's neurological symptoms 
represent incomplete, rather than complete paralysis of the 
radicular nerve group.  This is because there is no evidence 
that all shoulder, elbow, wrist, and hand movements are lost 
due to nerve abnormalities, or are otherwise comparably 
affected.  The diagnostic testing of record, which includes 
both nerve conduction studies and EMG studies, does not 
confirm significant impingement that results in such lost 
movement.  Therefore, the maximum 90 and 80 percent ratings 
are not warranted. 

The evidence does confirm that the Veteran's neurological 
symptoms, while certainly adversely affecting him, are wholly 
sensory in nature.  His stated complaints revolve around 
"pins and needles" sensations and other descriptions of 
numbness.  The strength and reflex tests of the upper 
extremities are consistently found to be within normal 
limits.  The abnormal findings on objective examination have 
been limited to sensory testing.  According to the ratings 
schedule, therefore, the appropriate ratings for the 
Veteran's radicular symptoms of each of extremity can be at 
the mild, or at most, the moderate degree.

In this case, the Board finds that the ratings for mild 
incomplete paralysis are most appropriate.  In particular, 
the Board places much weight on the consistently normal 
strength and reflex findings.  Furthermore, the diagnostic 
studies of record have not confirmed significant impingement, 
and on occasion have returned normal results.  The Veteran no 
doubt experiences sensory symptoms.  This is evidenced in his 
hearing testimony and his treatment records.  As such, 
separate 20 percent ratings (in addition to the 20 percent 
rating granted herein for limitation of motion) are granted 
for the Veteran's cervical spine disability.  

The Board has considered whether the Veteran is entitled to 
higher evaluations for separate periods based on the facts 
found during the appeal period.  See Fenderson v. West, 
supra.  However, in this case, the medical evidence shows a 
stable disability picture.  Thus, staged ratings are not 
necessary to adequately compensate the Veteran for his 
impairment in earning capacity. 

With regard to whether this claim should be referred for 
extraschedular consideration, the Board has discussed the 
Veteran's assertions with respect to his time lost 
calculation.  While the Veteran's service-connected cervical 
spine disability causes impairment, such impairment is 
contemplated by the rating criteria.  Specifically, his 
disability has caused both limitation of motion and 
neurological impairment, and the diagnostic criteria applied 
above account for each of those situations.  His disability 
picture is not so exceptional that it is not contemplated by 
the regulatory criteria.

The treatment records do not show that the Veteran has 
required hospitalization for his cervical spine disability.  
Nor do they demonstrate that he experiences symptoms not 
contemplated by the rating criteria.  Rather, the Veteran has 
testified, in essence, that his disability causes marked 
interference with his employment.  The Board notes that a 
degree of interference with employment is specifically 
contemplated by the rating schedule, in that it was designed 
to compensate for the average impairment of earning capacity.  
With the disability evaluations granted in this decision, the 
Veteran's combined evaluation for all of his service-
connected disabilities increases to 60 percent disabling.  
Thus, while he has testified that he does lose a fair amount 
of work time, this 60 percent rating appropriately 
compensates for that loss.  Referral for extraschedular 
consideration is not warranted on this record.


ORDER

The appeal of the claim for an increased rating for service-
connected residuals of an anterior cruciate ligament tear to 
the right knee is dismissed.  

Entitlement to an increased rating in excess of 10 percent 
for lumbar strain is denied. 

Entitlement to an initial rating of 20 percent for cervical 
spine radiculopathy manifested by limitation of motion is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial rating of 20 percent for cervical 
spine radiculopathy affecting the right upper extremity is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial rating of 20 percent for cervical 
spine radiculopathy affecting the left upper extremity is 
granted, subject to regulations applicable to the payment of 
monetary benefits.


REMAND

A remand is required with respect to the claim of service 
connection for a left elbow disability.

The Veteran alleges that he injured his left elbow during a 
period of active duty for training (ACDUTRA) in 1996.  A 
service treatment record dated in November 1996 includes the 
words "line of duty determination" but it is unclear if 
these words constituted a finding that the injury was 
incurred in the line of duty.  Similarly, there is a private 
neurology report dated in August 2003 that is associated with 
the service treatment records, which notes the Veteran's 
complaints of "arm pain" and clinical findings showing 
"possible resolving Left Cubital Tunnel syndrome (Ulnar 
nerve injury at Medial Epicondyle."  This document reveals 
another possible date of incurrence of a left elbow injury.  

The record reveals that in May 2005, the RO asked the 
National Personnel Records Center (NPRC) for data concerning 
the Veteran's periods of active duty and ACDUTRA.  However, a 
response from NPRC is not of record.  Upon remand, the RO 
should attempt to confirm whether the Veteran injured his 
left elbow during a period of active duty or ACDUTRA, or 
otherwise in the line of duty.  

In addition, in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Furthermore, medical examinations must be thorough and take 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where 
existing examinations are inadequate for rating purposes, a 
VA examination will be authorized. 38 C.F.R. § 3.326.  

Here, the Veteran alleges that a current left elbow 
disability is due to an injury sustained during service in 
November 1996.  He reports current symptoms of a left elbow 
disability which he described as "elbow numbness."  An 
October 2003 private medical record from A. K., M.D. noted 
that he had "resolving left ulnar neuropathy at the elbow 
(cubital tunnel syndrome)."  Thus, the first McLendon 
element is arguably met.  Turning to the second McLendon 
element, the Veteran's service treatment records reveal that 
on November 8, 1996, he was treated for a left elbow 
contusion.  The record indicates that he fell onto the elbow 
"2 days ago" but still complained of soreness over the 
lateral aspect of the left elbow.  While other service 
treatment records are silent for complaints or treatment for 
a left elbow condition, arguably, McLendon element two is 
met.  As to McLendon element three, the Veteran provided 
testimony as to his current symptoms and his belief that the 
disability was incurred during service.  In addition, in an 
August 2007 statement from R. B., M.D. indicates that muscle 
weakness in the arms may be due to an aggravation of post-
polio syndrome.  Thus, arguably, McLendon element three is 
met.  Despite this and other evidence of record, there 
remains a question as to the current nature, extent, and 
etiology of the claimed left elbow disability.  Accordingly, 
a VA examination and opinion are required.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is REMANDED for the following action:

1.	Contact the NPRC or the appropriate 
service department for purposes of 
confirming whether the appellant was 
serving on a period of active duty, active 
duty for training, or inactive duty for 
training at the time of the injury to his 
left elbow in November 1996, or August 
2003.  

2.	After the above development is 
complete, schedule the Veteran for an 
appropriate VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should describe 
the Veteran's current left elbow 
disability, and offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any current 
left elbow disability is causally related 
to an injury in November 1996 or August 
2003, or is otherwise due to or a 
consequence of the Veteran's active duty 
military service.  In offering an opinion 
as to the etiology of any left elbow 
disability, the examiner should comment 
upon the post-service left elbow 
pathology, to include the relationship, if 
any, between a current left elbow 
disability and post-polio syndrome, if 
any.  The examiner should be requested to 
provide a complete explanation for any 
opinion offered.

3.	Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


